DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7, filed August 19th, 2022, with respect to the previous prior art rejections have been fully considered and are persuasive.  Therefore, the previous rejections have been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 28-30 & 44-46 directed to an invention non-elected without traverse.  Accordingly, claims 28-30 & 44-46 have been cancelled.  See further details in the Examiner’s Amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas L. Wathen on Wednesday, August 31, 2022.
The application has been amended as follows: 

28.  (Cancelled)
29.  (Cancelled)
30.  (Cancelled)

32.  The hydraulic pressure supply unit according to claim 24, wherein the housing shell 

35.  The hydraulic pressure supply unit according to claim 24, wherein the hydraulic pump is mounted on a socket with an integrated line and valve arrangement.

38.  The hydraulic pressure supply unit according to claim 37, wherein the flange is fixed to the lower side of the partition base.

39.  The hydraulic pressure supply unit according to claim 35, wherein a side wall of the socket has a pressure outlet opposite the side wall portion delimiting the hydraulic fluid reservoir, the pressure outlet of the socket communicating with a pressure connection provided on the the side wall portion delimiting the hydraulic reservoir.

41.  The hydraulic pressure supply unit according to claim 24, wherein the at least one 

44.  (Cancelled)
45.  (Cancelled)
46.  (Cancelled)

Allowable Subject Matter
Claims 24, 26-27, & 32-41 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments filed on August 19th, 2022 have overcome the previously applied prior art rejections.  
An updated prior art search has been conducted by the Examiner.  From this updated search, it has been determined that no other prior art reference(s) successfully disclose(s) or render(s) obvious Applicant’s invention as now recited.  Therefore, Applicant’s recited invention is now found to be novel and non-obvious over the prior art, and thus, the application as a whole is now in proper condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC